DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spink (US 7140599).
Regarding claim 1, Spink discloses a floating marine barrier (310, Fig. 1, 12, 35 - see floating marine barrier comprising barrier system 310 shown in Fig. 12; col &, ln 15-18, ‘A third exemplary barrier system 310 will now be described with reference to Fig. 12. The barrier system 340 is similar to the systems 10 and 210 described above in that the system 310 is designed to be deployed on a body of water to restrict movement on the body of water’) comprising: 8 plurality of barrier modules (310, Fig. 12- see barrier modules 340; col 8, ln 45-19}, each barrier module having a first flotation device (390. Fig, 12; col 8, ln 32-44, ‘the boom assembly 220 comprises first and second float pipes 330 and 332"), a supporting framework attached to the first flotation device (334, Fig. 12 - see supporting framework comprising spacing struts 334 attached to the first flotation device 330: col B, In 2-41, These float pipes 336 and 332 are connected by spacing struts 334'), and a plurality of impact net support posts attached to the supporting framework (322, 324, Fig. 12 - see plurality of impact net support posts 322/324 attached to the i supporting framework 334; col 8, ln 20-31, ‘Each of the barrier segments 312 comprises 2 boom assembly 320 and one or more past systems 322. Each post system 322 comprises a post 324; col 8, ln 32-41, The posts 324 are secured to center portions of the spacing struts 334); an impact net (24, Fig. 1, 12 - see impact net shown in Fig. 1, col 3, in 42-55, ‘a net system 24'; col &, ln 18-19, “A third exemplary barrier system 310 will now be described with reference to FIG. 12. The barrier system 310 is similar to the systems 10 and 210 described above’, col 7, ln 57-67, “A net system may be supported by the post system 222, but no net system is shown in FIG. 11 for purposes of clarity’) attached to each of the support posts of each of the barrier modules and extending between the barrier modules along a longitudinal axis of the barrier from: a first end of the barrier to a second end of the barrier (Fig. 1, 12 - see now the net 24 extends i continuously along the length of the barrier from a first end to a second end and attaches to the support posts 322/324), and further teaches in an additional embodiment a first main tension strength element (960, 924, Fig. 12, 35 - see first main tension strength element comprising cables 960 and i connecting systems 924, said main tension strength element 960/924 extending continuously from the first end, through the flotation bodies, to the second end of the barrier; col 16, ln 14-21, ‘The connecting system 924 is depicted in further detail in Fig. 35. in particular, Fig. 35 depicts the connected ends of first and second adjacent rain flotation members 930a and 930b, respectively. The connection system 24 comprises a first cable 950a associated with the first pipe 830a and a second cable 960b associated with the second pipes 946b. The cables 960 extend through the entire length of the flotation members 930) attached to each of the barrier modules and extending between the harrier modules along the longitudinal axis of the barrier from the first end of the barrier to the second end of the barrier to space the barrier modules from each other (Fig. 1, 12, 35 - see how the main tension strength element 960/924 is attached to each of the barrier modules and extends between the modules along the longitudinal axis of the barrier from the first end to the second end is space the barrier modules from each other, as determined by connection regions 924; col 16, in 14-24; col 16, in 42-52, ‘With the connection system 924 as described above, a rigid, continues connection formed of cable and chain extends along the entire length of the barrier system 920. The connection system 924 thus strengthens the barrier system 920°); wherein the impact net has a first elasticity (24, Fig. 1, 12 - see how the net can be formed of metal and can have a first elasticity: col 15, ln 46-59, The fence 938 supported by the posts 934 and 936 is typically a metal or plastic mesh material that inhibits movement of people and/or vessels over the barrier segments 922), and the first main tension strength element has a second elasticity (Fig. 12, 35 - see haw the first main tension strength element inherently has a second elasticity, and note how the main tension strength element also comprises metal forming the chain connection regions); and wherein when the barrier is floating in a body of water and a moving vessel impacts the impact net (Fig. 1, 12, 35 - see floating barrier for inhibiting vessels from passing: col 15, ln 46-59, "The fence 938 supported by the pasts 934 and 936 is typically a metal or plastic mesh material that inhibits movement of people and/or vessels over the barrier segments 922"), the impact net deflects to transfer a force of the impact to at least one of the net support posts and to one or more of the barrier modules, which in turn engages the first main tension strength element and the water to transfer the force of the impact to the main tension strength element and the water to arrest the motion of the vessel (Fig. 1. 12, 35 - see how, upon impact from a vessel, the force would be transferred from the net to the posts, and then in the barrier modules, which would then transfer the force to the tension strength element and water in order to arrest motion of the vessel; col 45, ln 46-59, "The fence 936 supported by the posts 934 and 936 is typically a metal or plastic mesh material that inhibits movement of people and/or vessels over the barrier segments 922'}; but does not specifically teach wherein the first main tension strength element has a second elasticity which is substantially equal to the first elasticity.
While Spink does not specifically teach wherein the first main tension strength element has a second elasticity which is substantially equal to the first elasticity, it is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived ai the first and second elasticities being substantially equal, in order to have allowed for the main tension strength element and the impact net to be capable of withstanding equivalent forces without failing. Further, it would have been obvious to one of ordinary skill in the art to have arrived at combining the main tension strength element embodiment with the barrier module of Spink's barrier, thus providing a main tension strength element in both the first and second float pipes of the primary barrier module, in order to have allowed for a more durable and effective marine barrier system. 
Regarding claim 2, Spink further discloses the floating marine barrier of claim 1, and further teaches wherein each of the barrier modules comprises a second flotation device (332, Fig. 12; col 6, ln 32-41, ‘the boom assembly 320 comprises first and second float pipes 330 and 322’) arranged substantially parallel to the first flotation device and attached to the framework such that the barrier module is substantially right along its length (Fig. 12 - see has the second floatation device 332 is parallel to the first flotation device 230 and attached to the framework such that the module is substantially rigid along its length); wherein the barrier comprises a second main tension strength element having the second elasticity attached to each of the barrier modules (960, 924, Fig. 12, 35 - see, as modified, the second main tension strength element located in the second flotation device 332 and comprising cables 80 and connecting systems 924, said main tension strength element 960/924 extending continuously from the first end, through the flotation bodies 330/332, to the second end of the barrier, col 16, ln 14-21, ‘The connecting system 924 is depicted in further detail in FIG. 35. in particular, Fig. 35 depicts the connected ends of first and second adjacent main flotation members 930a and 830h, respectively. The connection system 24 comprises a first cable 960a associated with the first pipe 930a and a second cable 960b associated with the second pipes 930b. The cables 960 extend through the entire length of the flotation members 990), and extending between the barrier modules along the longitudinal axis of the barrier from the first end of the barrier to the second end of the barrier (Fig. 12, 35 - see how both the first and second main tension strength elements 960/924 extend between the barrier modules along the longitudinal axis from the first end to the second and of the barrier); and wherein the net support posts and the impact net are centrally disposed above the first and second main tension strength elements (Fig. 1, 12, 35 - see how the net support posts 922/424 and the net 24 are centrally disposed above the first and second main tension strength elements which are located within the first and second flotation devices 330/332). Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at combining the main tension strength element embodiment with the barrier module of Spink’s barrier, thus providing a main tension strength element in both the first and second float pipes of the primary barrier module, in order to have allowed for a more durable and effective marine barrier system. 
Regarding claim 3, Spink further discloses the floating marine barrier of claim 2, and further teaches wherein the first and second main tension strength elements each comprise a line comprising a polymer or a metal (960, 924, Fig. 1, 12, 35 - see how the first and second main tension strength elements comprise a line formed with metal since the elements comprise the connection portions 924 frrmed with metal chains; col 16, ln 42-52, ‘With the connection system 924 as described above, a rigid, continuous connection formed of cable and chain extends along the entire length of the barrier system 920. The connection system 824 thus strengthens the barrier system 926). 
Regarding claim 4, Spink further discloses the floating marine barrier of claim 3, and further teaches wherein the first and second main tension strength elements are adjustably attachable to the barrier modules such that a distance between adjacent ones of the barrier modules is variable (Fig. 12, 35 - see how the first and second main tension strength elements 980/924 are adjustably attachable to the barrier modules via the connection portions 924, such that the distance between adjacent modules is variable based on now the connection portions 924 are attached). 
Regarding claim 5, Spink further discloses the floating marine barrier of claim 3, and further teaches wherein the first and second main tension strength elements are attached to the barrier modules such that the barrier modules are substantivity equally spaced from each other along the longitudinal axis of the barrier (Fig. 12, 38 - see how the first and second main tension strength alternants 860/924 are identical and are arranged such that the barrier modules are substantially equally spaced from each other along the longitudinal axis of the barrier). 
Regarding claim 10, Spink further discloses the floating marine barrier of claim 1, and further teaches wherein the impact net comprises a continuous top line extending along the longitudinal axis of the barrier from the first end of the barrier to the second end of the barrier (24, Fig. 1, 12, 35 - see how the impact net 24 comprises a continuous top line extending along the longitudinal axis of the barrier from the first and to the second). 
Regarding claim 17, Spink discloses the floating marine barrier of claim 1, and further teaches wherein the impact net is attached to the adjacent ones of the net support posts with a predetermined slack (Fig. 1, 42 - see how the impact net 24 is attached to two adjacent support pasts 322/324, and see how there is inherently a predetermined amount of slack).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spink (US 7140599) in view of Preus (US 4073143).
Spink fails to disclose the net comprises a plurality of horizontal ropes with grommets interlocking individual rope sections.
Preus teaches a barrier module having a plurality of horizontal ropes with grommets interlocking individual rope sections [Figure 5].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the barrier of Spink by adding the rope/grommet system as described by Preus for interlocking adjacent net sections to provide redundancy, modularity and rigidity to the system, thereby increasing versatility and strength.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spink (US 7140599) in view of Jones, deceased et al. (US 4529388).
Spink fails to disclose the nets are attached via a spring pole.
Jones, teaches an offshore buoy having a visual marker that is attached via a spring pole [18].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the net support posts of Spink to have a spring as described by Jones such that the net could fold over an obstruction crashing into it and thereby better catch/block it and prevent its passage.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spink (US 7140599) in view of Iffergan (US 2011/0227731).
Spink fails to disclose the barrier module has a subsurface net.
Iffergan teaches an offshore barrier module having a subsurface net [Figures 2, 14 & 17].
At the time of the invention, it would have been obvious to modify the barrier of Spink by adding the subsurface net as described by Iffergan to prevent unwanted passage from an unwanted underwater source (e.g. a submarine, mine, diver etc.) thereby increasing the versatility and adaptability of the invention.

Allowable Subject Matter
Claims 6-9 & 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bruder (US 2012/0076590) disclose a biasing means to provide tensile elasticity and tensile compression in a longitudinal direction similarly to that of the claimed invention.  McGaffigan (US 5433549) discloses a barrier module having a biasing means to provide tensile elasticity in a longitudinal direction similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619